ORDER

PER CURIAM.
AND NOW, this 28th day of August, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s constitutional sentencing claim. Further, the Superior Court’s decision affirming the imposition of a sentence of mandatory life imprisonment without the possibility of parole is VACATED, and the matter is REMANDED to the Superi- or Court to remand to the Philadelphia County Court of *113Common Pleas for a new sentencing hearing pursuant to Commonwealth v. Batts, 620 Pa. 115, 66 A.3d 286 (2013).
Jurisdiction relinquished.
Justice McCAFFERY did not participate in the consideration or decision of this matter.